Exhibit 10.16
 
 
 
SECONDMENT AGREEMENT FIRST AMENDMENT


This Secondment Agreement First Amendment (the "First Amendment") is entered
into this June 30, 2015 by and among GlobalSantaFe Offshore Services Inc., a
Cayman Islands exempted company ("GSFOS"), Transocean International Resources,
Limited, a British Virgin Islands company ("TIRL"), Transocean Deepwater Inc., a
Delaware corporation ("TDI"), Transocean Offshore Deepwater Drilling Inc., a
Delaware corporation ("TODDI" and together with GSFOS, TIRL and TDI,
"Transocean"), and Transocean Partners LLC, a Marshall Islands limited liability
company ("TPL"), Triton RIGP DCL Holdco Limited, a England & Wales private
limited company ("TPDCLL"), Triton RIGP DD3 Holdco Limited, a England & Wales
private limited company ("TPDD3L"), Triton RIGP DIN Holdco Limited, a England &
Wales private limited company ("TPDINL"), Transocean RIGP DCL LLC, a Delaware
corporation ("TPDCL"), Transocean RIGP DD3 LLC, a Delaware corporation ("TPDD3")
and Transocean RIGP DIN LLC, a Delaware corporation ("TPDIN" and together with
TPL, TPDCLL, TPDD3L, TPDINL, TPDCL and TPDD3, the "Company").


WHEREAS, GSFOS, TIRL, TDI and TPL entered into that certain Secondment Agreement
(the "Agreement") dated August 5, 2014;


WHEREAS, Section 1.1(c) of the Agreement contemplates that Exhibit A to the
Agreement may be adjusted at the mutual agreement of Transocean and the Company,
or the designee of each, from time to time;


WHEREAS, the parties wish to add Alan Quintero as seconded employee to Exhibit A
of the Agreement effective as of November 4, 2014;


WHEREAS, the parties wish to second Alan Quintero from TODDI to TPDCL, TPDD3 and
TPDIN effective as of November 4, 2014;


WHEREAS, the parties wish to add TODDI, TPDCL, TPDD3 and TPDIN as parties to the
Agreement effective as of November 4, 2014;


WHEREAS, the parties wish to confirm that Steve McFadin has been seconded from
TDI to TPDCLL, TPDD3L and TPDINL and Dan Reudelhuber has been seconded from
GSFOS to TPDCLL, TPDD3L and TPDINL under the Agreement since August 5, 2014;


IT IS AGREED as follows, in consideration of the provisions and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged:


NOW, THEREFORE, it is agreed as follows:


1.
New Seconded Employee.  The parties hereby agree to add Alan Quintero to Exhibit
A of the Agreement and second Alan Quintero from TODDI to TPDCL, TPDD3 and TPDIN
effective as of November 4, 2014.



2.
New Parties.  The parties hereby agree to add TODDI, TPDCL, TPDD3 and TPDIN as
parties to the Agreement effective as of November 4, 2014.



3.
Additional Parties.  The parties hereby agree to add TPDCLL, TPDD3L and TPDINL
as parties to the Agreement effective as of August 5, 2014.



4.
No Other Amendments.  All other terms and conditions of the Agreement shall
remain in full force and effect, and such other provisions shall apply to this
First Amendment.  The Agreement, as amended by this First Amendment, shall be
deemed a single instrument and shall set forth the entire agreement between the
parties.



This document may be executed on any number of counterparts, each an original,
and all taken as a whole shall constitute one and the same instrument.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS whereof the parties hereto have executed this First Amendment the day
and year first above written.












Transocean Partners LLC




By /s/ Kathleen McAllister                                   
     Name: Kathleen
McAllister                                                                                                                        
     Title: President and Chief Executive Officer   




GlobalSantaFe Offshore Services Inc.




By /s/ Tracey Walker                                       
                                                                                              
     Name: Tracey Walker                                    
     Title: Vice President and Assistant Treasurer 




Transocean International Resources, Limited




By /s/ Tracey Walker                                       
                                                                                              
     Name: Tracey Walker                                    
     Title: Vice President and Assistant Treasurer 




Transocean Deepwater Inc.




By /s/ David Tonnel                                          
                                                                                              
     Name: David Tonnel                                    
                                                                                              
     Title: Director                                              
                                                                                              




Transocean Offshore Deepwater Drilling Inc.




By /s/ David Tonnel                                          
                                                                                              
     Name: David Tonnel                                    
                                                                                              
     Title: Director                                              
                                                                                              

--------------------------------------------------------------------------------



Transocean RIGP DIN LLC




By /s/ David Tonnel                                          
                                                                                              
     Name: David Tonnel                                    
                                                                                              
     Title: Manager                                             
                                                                                              




Transocean RIGP DCL LLC




By /s/ David Tonnel                                             
     Name: David Tonnel                                    
                                                                                              
     Title:
Manager                                                                                                                                           




Transocean RIGP DD3 LLC




By /s/ David Tonnel                                          
                                                                                              
     Name: David Tonnel                                    
                                                                                              
     Title: Manager                                             
                                                                                              




Triton RIGP DCL Holdco Limited




By /s/ C. Stephen McFadin                                 
     Name: C. Stephen
McFadin                                                                                                                       
     Title: Director                                              
                                                                                              




Triton RIGP DD3 Holdco Limited




By /s/ C. Stephen McFadin                                 
     Name: C. Stephen
McFadin                                                                                                                      
     Title: Director                                              
                                                                                              




Triton RIGP DIN Holdco Limited




By /s/ C. Stephen McFadin                                 
     Name: C. Stephen McFadin                        
                                                                                              
     Title: Director                                                
                                                